 Case: 1:16-cv-08637 Document #: 1415 Filed: 11/16/18 Page 1 of 4 PageID #:35066   41


                       IINITED STATES DISTRICT COURT
                   FOR TIIE NORTIIERN DISTRICT OX'ILINOIS



N RE BROILER CHICKEN ANTITRUST
LITIGATION                                   CaseNo. l:16-cv-08637

                                             Hon. Thomas A. Durkin
This Document Relates To:
Direct Purchaser Actions                     Magistate Judge Jeftey T. Gilbert




       F'INAL JUDGMENT OF DISIVIISSAL WITH PREJT]DICE AS TO DETENDAI\IT
                      FIELDALE FARMS CORPORATION




895393.2
 Case: 1:16-cv-08637 Document #: 1415 Filed: 11/16/18 Page 2 of 4 PageID #:35067




       This matter having come before the Court to determine whether there is any cause why

this Court should not grant final approval to the settlement between Direct Purchaser Plaintiffs'

('oDPPs") and Defendant Fieldale Farms Corporation ("Fieldale Farms" or "Settling Defendant"),

as set forth in the parties' settlement agreement dated July   27,2017 ("Settlement" or "Settlement

Agreement"). The Court, after carefully considering all papers filed and proceedings held herein

and otherwise being   fully informed, has determined (1) that the Settlement Agreement should be

approved, and (2) that there is no just reason for delay of the entry of this Final Judgment

approving the Settlement Agreement. Accordingly, the Court directs entry of this Final Judgment

which shall constitute a final adjudication of this case as to the parties to the Settlement

Agreement. Good cause appearing therefor, it is:

       HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       l.      The Court has jurisdiction over the subject matter of this litigation, including the

actions within this litigation, and over the parties to the Settlement Agreement, including all

members of the Settlement Class (also referred to herein as the "Class") and the Defendants.

       2.      For purposes of this Final Judgment, except as otherwise set forth herein, the

Court adopts and incorporates the definitions contained in the Settlement Agreement.

       3.      The Court has finally approved and confirmed the settlement set forth in the

Settlement Agreement, finding that said settlement is, in all respects, fair, reasonable, and

adequate to the Class pursuant to Rule 23 of the Federal Rules of    Civil Procedure.

       4.      Those persons/entities listed in   Exhibits Al and A2 to the Third Supplemental

Declaration Of Jennifer M. Keough Regarding Notice Administration are validly excluded from

the Class. Such persons/entities are not included in or bound by this Final Judgment. Such
  Case: 1:16-cv-08637 Document #: 1415 Filed: 11/16/18 Page 3 of 4 PageID #:35068



persons/entities are not entitled to any recovery of the settlement proceeds obtained in

connection with the Settlement Agreement.

           5.   This Court hereby dismisses with prejudice the action against the Settling

Defendant (Fieldale Farms), with each party to bear their own costs and fees, including

attorneys' fees, except as provided in the Settlement Agreement.

           6.   The Releasing Parties are hereby and forever barred from commencing or

continuing against the Released Parties any of the Released Claims as defined in the Settlement

Agreement.

           7.   The Released Parties are hereby and forever released from all Released Claims as

defined in the Settlement Agreement.

           8.   Without affecting the finality of this Final Judgment in any way, this Court hereby

retains continuing jurisdiction over: (a) implementation of the Settlement Agreement and any

allocation or distribution to Class Members pursuant to further orders of this Court; (b)

disposition of any Settlement Fund; (c) hearing and determining applications by plaintiffs for

attorneys' fees, costs, expenses, and interest; (d) the actions until the Final Judgment has become

effective and each and every act agreed to be performed by the parties all have been performed

pursuant to the Settlement Agreement; (e) hearing and ruling on any matters relating to any plan

of allocation or distribution of settlement proceeds; and (0 the parties to the Settlement

Agreement for the purpose of enforcing and administering the Settlement Agreement and the

mutual releases contemplated by, or executed in connection with the Settlement Agreement.

           9.   The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil

Procedure, that judgment should be entered and further finds that there is no just reason for delay

in the entry of final judgment as to the parties to the Settlement Agreement. Accordingly, the




895393_2                                         2
 Case: 1:16-cv-08637 Document #: 1415 Filed: 11/16/18 Page 4 of 4 PageID #:35069




Clerk is hereby directed to enter this Final Judgment forthwith.




                                           &nx-
                                             United States District Judge
